Exhibit 99.1 The Habit Restaurants, Inc. Announces First Quarter 2016 Financial Results IRVINE, CA, May 4, 2016 – The Habit Restaurants, Inc. (NASDAQ: HABT) (“The Habit” or the “Company”), today announced financial results for its first quarter ended March 29, 2016. Highlights for the first quarter ended March 29, 2016: · Total revenue was $67.0 million compared to $54.6 million in the first quarter of 2015. · Company-operated comparable restaurant sales increased 2.0% as compared to the first quarter of 2015. · Net income was$3.4 million, compared to $3.0 million in the first quarter of 2015. · Adjusted fully distributed pro forma net income(1) was$2.6 million, or$0.10per fully distributed weighted average share compared with $2.3 million, or $0.09 per fully distributed weighted average share for the first quarter of 2015. · Adjusted EBITDA(1) was$8.6 million compared to $7.3 million for the first quarter of 2015. · The Company opened three new company-operated restaurants during the first quarter and, as of March 29, 2016, had 140 company-operated locations and five franchised/licensed locations. Adjusted fully distributed pro forma net income and adjusted EBITDA are non-GAAP measures. A reconciliation of GAAP net income to each of these measures is included in the accompanying financial data. See also “Non-GAAP Financial Measures,” included herein. “We are pleased to report that 2016 is off to a good start with first quarter company-operated comparable restaurant sales coming in at +2.0%. During the quarter we focused our external messaging on our everyday value, quality, and service that has really been the hallmark of The Habit brand and a driver of our long and consistent 49 quarters, or over 12 years, of consistent positive quarterly comps. To that end we expanded our social media channels with very targeted engagement campaigns that have allowed us to expand our reach and increase awareness of limited time offerings, as well as our everyday value positioning.We also tripled the size of our email database, the “CharClub”, in an effort to help us broaden our targeted reach,” said Russ Bendel, President and Chief Executive Officer of The Habit Restaurants, Inc. “We opened three new company-operated Habit Burger Grills - two in California and one in Florida – during the quarter. We continue to expect to open between 30 and 32 company-operated restaurants and we expect our franchisees to open between four and six restaurants in 2016.” First Quarter 2016 Financial Results Compared to First Quarter 2015 Total revenue was $67.0 million in the first quarter of 2016, compared to $54.6 million in the first quarter of 2015. Company-operated comparable restaurant sales increased 2.0% for the quarter ended March 29, 2016. The increase in company-operated comparable restaurant sales was driven primarily by a 4.6% increase in average transaction amount partially offset by a 2.6% decrease in transactions. Net income for the first quarter of 2016 was$3.4 million, compared to $3.0 million in the first quarter of 2015. Adjusted fully distributed pro forma net income in the first quarter of 2016 was $2.6 million, or $0.10 per fully distributed weighted average share, compared to $2.3 million, or $0.09 per fully distributed weighted average share, in the first quarter of 2015. A reconciliation between GAAP net income and adjusted fully distributed pro forma net income is included in the accompanying financial data. 2016 Outlook The Company currently anticipates the following for its fiscal year 2016: · Total revenue between $286 million to $290 million; · Company-operated comparable restaurant sales growth of approximately 3.0%; · The opening of 30 to 32 company-operated restaurants and four to six franchised/licensed restaurants; · Restaurant contribution margin of 20.6% to 21.1%; · General and administrative expenses of $28.0 million to $28.5 million; · Depreciation and amortization expense of approximately $15.0 million; · Capital expenditures of $36.0 million to $38.0 million; and · An effective pro forma tax rate of approximately 43.0%, which assumes the conversion of all common units of The Habit Restaurants, LLC for shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which would eliminate the non-controlling interests. Conference Call The Company will host a conference call to discuss financial results for the first quarter 2016 today at 5:00 PM Eastern Time. Russ Bendel, President and Chief Executive Officer, and Ira Fils, Chief Financial Officer will host the call. The conference call can be accessed live over the phone by dialing (855)327-6837 or for international callers by dialing (778)327-3988. A replay will be available after the call and can be accessed by dialing (877)870-5176 or for international callers by dialing (858)384-5517; the passcode is 10001031. The replay will be available until Wednesday, May11, 2016. The conference call will also be webcast live from the Company’s corporate website at ir.habitburger.com under the “Events” page. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. The following definitions apply to these terms as used in this release: Comparable restaurant sales reflect the change in year-over-year sales in our comparable restaurant base. A restaurant enters our comparable restaurant base in the accounting period following its 18th full period of operations. Average Unit Volumes (AUVs) are calculated by dividing revenue for the trailing 52-week period for all company-operated restaurants that have operated for 12 full periods by the total number of restaurants open for such period. Adjusted fully distributed pro forma net income includes net income attributable to The Habit (i)excluding income tax expense, (ii)excluding the effect of non-recurring items, (iii)assuming the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which results in the elimination of non-controlling interests in The Habit Restaurants, LLC, and (iv)reflecting an adjustment for income tax expense on fully distributed pro forma net income before income taxes at our estimated long term effective income tax rate. Adjusted fully distributed pro forma net income is a non-GAAP financial measure because it represents net income attributable to The Habit, before non-recurring items and the effects of non-controlling interests in The Habit Restaurants, LLC. We use adjusted fully distributed pro forma net income to facilitate a comparison of our operating performance on a consistent basis from period to period that, when viewed in combination with our results prepared in accordance with GAAP, provides a more complete understanding of factors and trends affecting our business than GAAP measures alone and eliminates the variability of non-controlling interests as a result of member owner exchanges of common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). Adjusted fully distributed pro forma net income per fully distributed weighted average share is calculated using adjusted fully distributed pro forma net income as defined above and assumes the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). EBITDA, a non-GAAP measure, represents net income before interest expense, net, provision for income taxes, and depreciation and amortization. Adjusted EBITDA, a non-GAAP measure, represents EBITDA plus pre-opening costs, stock-based compensation, loss on disposal of assets, and offering related costs. About The Habit Restaurants, Inc. The Habit Burger Grill is a fast casual restaurant concept that specializes in preparing fresh, made-to-order char-grilled burgers and sandwiches featuring USDA choice tri-tip steak, grilled chicken and sushi-grade albacore tuna cooked over an open flame. The first Habit opened in Santa Barbara, California in 1969. The Habit has since grown to over 145 restaurants in 15 markets throughout California, Arizona, Utah, New Jersey, Florida, Idaho, Virginia, Nevada and Washington.
